DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Reference character 3910 is used throughout the specification to refer to both inlet ports and injection ports.  It is unclear if these terms are interchangeable or if the inlet ports and injection ports are different.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each member" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, lines 1-2; claim 6, line 1; claim 7, line 3; claim 8, line 3; and claim 9, lines 2-3; it is unclear if a first injection port is the same as the first inlet port recited in line 16 of claim 1.
Regarding claim 2, line 2, it is unclear if a first expansion chamber is the same first expansion chamber recited in line 17 of claim 1.
Regarding claim 2, lines 3-4; claim 6, line 2; claim 7, line 5; and claim 8, line 6; it is unclear if a second injection port is the same as the second inlet port recited in line 19 of claim 1.
Regarding claim 2, lines 4-5, it is unclear if a second expansion chamber is the same second expansion chamber recited in lines 20-21 of claim 1.
Claim 9 recites the limitation "said set of injection ports" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if said set of injection ports is the same as the at least two injection ports recited in line 14 of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blount (US 2011/0083637 A1).
Regarding claim 1, Blount discloses an apparatus, comprising: a rotary engine (Figures 1-3), said rotary engine comprising: a rotor [4]; a housing [1]; a first endplate [22]; a second endplate [21]; a set of vanes [7], wherein each member of said set of vanes [7] spans a distance radially outward from said rotor [4], at least partially within a corresponding rotor-vane slot [34] of said rotor [4], to said housing [1], and wherein said rotor [4], said housing [1], said first endplate [22], said second endplate [21], and said set of vanes [7] form a set of expansion chambers [12, 26]; and at least two injection ports [5, 16] into said rotary engine, said at least two injection ports [5, 16] comprising: at a first point in time, a first inlet port [5] through said first endplate [22] into a first expansion chamber [12] of said set of expansion chambers [12, 26] (see Figures 2-3; wherein gas passage [5] opens into peripheral expansion chamber [12]); and at the first point in time, a second inlet port [16] through at least one of said first endplate [22] and said second endplate into a second expansion chamber [26] of said set of expansion chambers [12, 26] (paragraphs 0042-0044, 0057, and Figures 1-3; wherein gas passage [5] is an injection port since it injects air from peripheral compression chamber [12] to central expansion chamber [26]).
Regarding claim 2, Blount discloses the apparatus of claim 1, wherein, at the first point in time, a first injection port [5] of said at least two injection ports [5, 16] connects to a first expansion chamber [12] of said set of expansion chambers [12, 26], wherein, at the first point in time, a second injection port [16] of said set of injection ports [5, 16] connects to a second expansion chamber [26] of said set of expansion chambers [12, 26] (paragraphs 0042-0044, 0057, and Figures 1-3).

Additional Subject Matter
Claims 3-10 are not rejected under art; however, they are rejected under 35 U.S.C. 112(b) and are therefore not allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Williams (US 4,342,297) which discloses an injection port [49] in a first endplate [12] of a rotary engine, and Bates (US 4,086,880) which discloses two injection ports [56, 56’] mounted in one or both endplates [23, 24] of a rotary engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746